DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of the invention of group I comprising claims 1-3, 6-7 and 10-17 in the reply filed on 10/01/2021 is acknowledged. Claims 4-5, 8-9 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected groups, there being no allowable or linking claims. Claims 1-3, 6-7 and 10-17 are present for examination. 
 Priority
	Acknowledgement is made for this application which is a continuation of 15/175,497 filed on 06/07/2016 now USPAT 10577632 and claims the benefit of U.S. Provisional Application No. 62/173,818 filed June 10, 2015. 
Information Disclosure Statement
The information disclosure statement filed on 06/22/2020 for which a copy of the patent publication has been submitted in this application has been considered as shown by the Examiners signature.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-7, 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
1. A method for the enzymatic preparation of a chemical product or natural product in vitro, the method comprising: (a) providing a cell-free protein synthesis reaction mixture to a protein reaction vessel, the cell-free protein synthesis reaction mixture comprising a cellular extract from a host strain, a translation template, and cell-free protein synthesis reagents,
(b)    expressing the translation template in the protein reaction vessel to prepare an 	enzyme,
(c)    providing the enzyme, the cellular extract, and a metabolic reaction mixture to a 	metabolic reaction vessel, the metabolic reaction mixture comprising a feedstock,
wherein the feedstock reacts in the presence of the enzyme to prepare the chemical product or the natural product and wherein the cellular extract provides natural enzyme metabolism from the host strain.
It is not clear if the “or” in the beginning of the claim is an optional method of preparing any chemical product or a method of preparing any natural product or if the same method steps and substrates can apply to both a chemical product and a natural product to be produced. It is not clear which enzyme(s) among those recited in claim 15 can be used to produce any undefined chemical product or the natural product. Clarification is required specifying the specific chemical 
Clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-7, 10-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1-3, 6-7, 10-17 broadly encompass a method for the enzymatic preparation of any genus of chemical products or any genus of natural products having any structure in an in vitro system in a cell-free protein synthesis reaction mix comprising a cellular extract, a translation template and cell-free protein synthesis reagents to prepare an enzyme, where the method comprises providing the produced enzyme, the cellular extract and the metabolic reaction 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed.  The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").   Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

	Further, for a broad generic claim, the specification must provide adequate written description to identify the genus encompassed in the claims.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
 
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence."

	The specification teaches Biosynthesis of n-butanol achieved via cell-free metabolic engineering (CFME) and cell free protein synthesis driven metabolic engineering (CFPS-ME)
 of a coupled E. coli and C. acetobutylicum metabolic pathway. (A) Via SDS-PAGE, the gel verifies the selective overexpression of pathway enzymes in E. coli BL21(DE3) crude cell lysates: AtoB (Escherichia coli), Hbd1 (Clostridia acetobutylicum, CA), Hbd2 (Clostridia beijerinckii, CB), Crt (Clostridium acetobutylicum, CA), Crt2 (Pseudomonas putida, PP), Ter (Treponema denticola, TD), AdhE1 (Clostridium acetobutylicum, CA), and AdhE2 (Clostridium pasteurianum, CP). (B) CFME reactions for n-butanol production from glucose were carried out using five crude lysates mixed together (1:1:1:1:1).
	The specification [000117] states "The present invention is not limited to any certain type of chemical product or natural product, but in certain embodiments the chemical product is 1-butanol or an intermediate in the 1- butanol biosynthetic pathway, styrene, 3-hydroxybutyrate, or specific isomers of butanediol. In other exemplary embodments, the natural product is valinomycin, andrimid, enterobactin, gramicidin S, HMG-CoA, or terpenes, such as limonene, pinene and bisabolene".
On the basis of the above, the claims broadly encompass a method of making an unlimited number and type of chemical products or natural products which can have an enormous variety of structure and function. Furthermore, the claims encompass a method of producing a genus of natural products in any cell extract derived from any source comprising the 
However, the specification does not teach how to make and use such diverse products including any chemical or natural products including the products recited above using a cell-free protein synthesis reagent or a metabolic reaction mixture and an undefined feedstock in vitro. 
There is absolutely no structure function correlation between the claimed method for enzymatic preparation of any chemical and/or any natural products and cell-free protein synthesis translation components/mixtures and metabolic reaction components/mixtures such that one of skill in the art can produce any of the chemical product or any natural product in-vitro as broadly encompassed in the claims. 
Based on the lack of knowledge and predictability in the art, those skilled in the art would not conclude that applicants was in possession of the enormous scope of chemical and/or natural products that can be prepared in-vitro.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jadhav et al. (in IDS) in view of Dudley et al (Cell-Free Protein Synthesis: Applications Come of Age) Biotechnol. Adv. 2012; 30(5): 1185–1194 in IDS).
Jadhav et al teach a method of producing 1-butanol (thus a chemical or natural product) using butyraldehyde (enzyme) that can be derived from a microorganism such as Clostridium acetobutylicum or Streptomyces cinnamonensis in the presence of alcohol dehydrogenase (enzyme) derived from other microorganisms such as Saccharomyces cerevisiae, and NADH as a co-factor to produce 1-butanol. Furthermore, Jadhav et al teach that to regenerate co-factors, ethanol can be used as a substrate for a substrate coupled reaction to regenerate the cofactor NADH (claim 2). Furthermore, they teach that in an enzyme coupled reaction, alcohol dehydrogenase and glutamate dehydrogenase with L-glutamate as a substrate can be used. In section 3.2, page 14599, Jadhav et al teaches that in order to provide a continuous supply of NADH, a substrate coupled reactions or enzyme coupled reactions can be used. This increases or maintains the supply of NADH and in turn increased concentration of butanol produced. 
Note that the butyraldehyde (which is considered an intermediate of 1-butanol) is produced in the presence of the alcohol dehydrogenase from Clostridium acetobutylicum, or Streptomyces cinnamonensis in presence of alcohol dehydrogenase derived from for example Saccharomyces cerevisiae.
	Butyraldehyde can be obtained by fermentation to overcome the limitations of chemical
processes and raw materials. A spontaneous mutant of Clostridium acetobutylicum has been
shown to produce significant amounts of butyraldehyde. Thus butyraldehyde obtained by the above processes can be used for the butanol production.
	What Jadhav et al do not teach is a cell-free protein translation reaction comprising a
Cellular extract for the preparation of the alcohol dehydrogenase and/or glutamate
dehydrogenase and a feedstock which reacts with the for the production of alcohol
dehydrogenase and/or glutamate dehydrogenase to produce the 1-butanol.
	However, preparing recombinant enzymes in a cell-free protein translation reaction
mixture and supplying substrate(s) for the enzymatic reaction to occur would have been
obvious if the microorganisms producing enzymes and substrates that are required for the
production of a desired product were known in the art. In this case the enzyme(s) for example
alcohol dehydrogenase and/or glutamate dehydrogenase, substrates such as butyraldehyde,
ethanol in addition to the co-factors, NADH were known and taught by Jadhav et al.
	Furthermore, at the time of the instant application, cell-free protein translation was well known in the art. For example Dudley et al recognize common problems afflicting the current state-of-the-art for producing target products include low volumetric productivities, build-up of toxic intermediates or products, and byproduct losses via competing pathways. They teach that to overcome these limitations, cell-free metabolic engineering (CFME) can expand the scope of the traditional bioengineering model by using in vitro ensembles of catalytic proteins prepared from purified enzymes or crude lysates of cells for the production of target products. They state that 
	Therefore, given cell-free translation systems were taught by to Dudley et al , it would have been obvious to the ordinary skill in the art to use a cell-free protein translation system to provide a cell-free translation to provide the required components to produce a target product. 
	Therefore, at the time of the instant application, claims 1-3, 6-7, 10-17 were prima facie obvious to the ordinary skill in the art.




Relevant publications:
Swartz et al US 6,168,931).
Schulte et al US 2003/0113778.

Kara A. Calhoun Total amino acid stabilization during cell-free protein synthesis reactions Journal of Biotechnology 123 (2006) 193–203


state-of-the-art cell-free systems for small molecule metabolite production and pathway optimization


US 9,611,487
Conclusion: No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KAGNEW H GEBREYESUS/             Primary Examiner, Art Unit 1656                                                                                                                                                                                           	February 20, 20183